DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the pre-appeal conference decision on May 12, 2020, prosecution is reopened to introduce issues identified under 35 USC 102(b). Rejections under 35 USC 101 and 35 USC 12(a) are maintained but modified to clarify the previously set forth issues.

Claim Status
Amendments to the claims are acknowledged. 
Claims 6-26 are cancelled.
Claims 1-5 and 27-30 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is not granted. The claimed subject matter is not disclosed in the Provisional Application 62/457,951. For the purpose of examination, the instant filing date of 1/06/2020 is used.

	Claim Rejections - 35 USC § 101
The rejection is maintained for reasons of record.

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea and/or natural correlation:

Step 2A Prong One: Identification of Judicial Exceptions: 
	Identify a correlation between the indicators in step a(i) to a(iii) or Breath Methane (BrM) or Breath Hydrogen (BRH) and the symptoms of IBS or IBD in test subjects. This step reads on a process that can be carried out mentally and is therefore an abstract idea. The step also reads on a recognition of biomarkers correlated with IBS/IBD disease which is a natural correlation. The natural correlation between biomarkers and disease is a natural phenomena and therefore a judicial exception. 
Determine that the health related regime is associated with amelioration of the symptoms in the test subjects, based on information about their symptoms entered by the test subjects following the health related regime. This step reads on a process that can be carried out mentally and is therefore an abstract idea;
Identify a correlation between the indicators in step a(i) to a(iii), BrM and BrH and amelioration of the symptoms in the test subject. This step reads on a process that can be carried out mentally and is therefore an abstract idea. The step also reads on a recognition of biomarkers correlated with physiological health and is therefore a natural 
Determine a correlation in the individual between following the health related regime and amelioration in the individual’s symptoms. This step reads on a process that can be carried out mentally and is therefore an abstract idea;
Determine that when the individual reports symptoms being alleviated, the indicators are at the same concentration levels as the test subjects who reported alleviation of symptoms. This step reads on a process that can be carried out mentally and is therefore an abstract idea;
	Step 2A Prong Two: Consideration of a Practical Application:
The MPEP 2106.04(d) describes the integration of a judicial exception into a practical application as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception.
Instantly, claim 1, step (g) recites sending the individual instructions which does not integrate the judicial exceptions into a practical application. 
The recited judicial exceptions (i.e. abstract idea and natural correlation) are not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Instead, in claim 1, step (g) the claimed method steps result in a step of sending the individual instructions. This is not a practical application of the recited judicial exception but a transmission of data or information per se. The transmission of a results from an abstract idea is extra-solution activity, as described in MPEP 2106.05(g). 

Step 2B: Consideration of Additional Elements and Significantly More
The claims recite further additional elements:
A container comprising a first sealed chamber and equipped with a gas sensor capable of detecting methane gas and hydrogen has, a timer and a second sealed chamber which admits the fecal sample after determination of the gases, as in claim 1 step (a) wherein the first and second sealed chambers are connected by a trap door that can be selectively opened (claims 27-28), and the container comprises a cap that when twisted open and closes the trap door (claims 29-30).
Transmission of data, as in claim 1 step (g), claims 4-5.
A software agent, as in claim 2.
 The additional elements of claim 1 and claims 27-30 drawn to the structure of the sample container do not impose meaningful limitations on the steps of identifying correlations, determining if a treatment is associated with amelioration of symptoms, matching (i.e. determining) concentration levels of an alleviated individual are the same as that of test subjects which are judicial exceptions. These recited additional elements are “tangential” to the recited judicial exceptions and so they do not add significantly more the claim. The specifically recited container is considered nominal or tangential to the claimed subject matter which is a system for identifying naturally occurring “indicators,” and correlating these with symptoms or alleviation of symptoms because the necessary information about methane and hydrogen from an biological sample can be collected and analyzed by other devices and processes including gas chromatography or a breathalyzer.
However, the sensor (inside the container) for measuring the gas is not “tangential” because the sensor is necessary and needed to collect the information that is used by the information processing steps (i.e. the judicial exceptions) of the claims. However, sensors for identifying hydrogen and methane in breath samples or feces are routine, conventional and well understood as evidenced by at least the following:
The instant specification (page 13, lines 22-28) teaches that for the purposes of the invention, methane and hydrogen can be measured from breath (or feces) using a wireless device which sends results to a server as in US PgPub 20180271404 by Gupta who teach breath gas analysis using a breath analyzer. The specification discloses that the claimed process steps (judicial exceptions) can be practiced without the specifically recited container.
Bosch et al. (Journal of Cancer Research and Clinical Oncology, vol. 145 (2019) pages 223-234) teach a gas sampling apparatus build into a toilet; the fecal gas was analyzed to detect hydrogen and methane using gas chromatography (page 230, col. 2, par. 2).
Wu et al. (IEEE Instrumentation and Measurement Technology Conference, vol. 1, IEEE (2000)) teach an “artificial nose” to detect methane and hydrogen released as part of fecal odor emission (page 1, col. 2, par. 1).
Gao et al. (Proceedings IMCS 2018 (2018) pages 149-150) teach a virtual electric nose for detection of hydrogen and methane in breath to diagnose gastrointestinal diseases;
Rezaie et al. (Am J Gastroenterol teach breath tests using sensors for methane and hydrogen (page 2, col. 1, par. 2);
Burgi et al. (US 9,562,915) teach a breath analyzer integrated into a mobile phone including sensors for hydrogen and methane (Abstract and claim 7);
Ratto et al.(US 2020/0015707) teach a breath sensor capable of detecting hydrogen and methane (par. 0033) and in wireless communication with a data interface (par. 0034); 
Blackley et al. (US 2016/0361678) teach sensors for detecting methane and hydrogen from breadth (Abstract and par. 0089).
Regarding detecting VOCs from feces:
De Meij et al. (Journal Pediatrics, vol. 167 (2015) pages 562-567) teach the eNose capable of detecting fecal VOCs (Abstract) and hydrogen (page 565, col. 2, par. 2).
Malagu et al. (WO 2016/063148) teach a detection device for detecting volatile organic compounds in fecal gases.
	Regarding sending instructions to the user:
The instant specification discloses:
(page 12, lines 20-28) a processing unit with a number of software agents and data extraction applications, including inference engines, that it uses to identify and associate relevant information in each data source and to correlate and link the relevant information identified in each data source to build a searchable combined information system, that is communicated to a web portal or platform. The combined information system on the web portal or platform is searchable and downloadable to a user through a mobile device controlled by, e.g., an application or software agent which instructs and configures communication between the combined information system and the mobile device.
The recited “additional elements” of sending instructions to the user recited in the claims are drawn to transmitting information or data including from a sensor which senses hydrogen or methane from feces or breadth. Such data transmission is routine, conventional and well understood. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited in the claims are routine, conventional and well understood as evidenced by the above cited references. They do not serve to “meaningfully limit” the claimed judicial exception as explained in MPEP 2016.05(g)
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
With regard to the rejection under 35 USC 101, Applicants argue that the claims include recitation of a unique device for gathering sample data (Remarks, page 1) and that there is nothing “nominally-related” or “tangential” about the device and system recited in claim 1. Applicants argue that the unique device is integral to the claim, not tangential.
In response, the claims recite two judicial exceptions. First, abstract idea steps that read on mental process steps of determining that a health related regime, identifying a correlation between the indicators and amelioration of symptoms, and determining a correlation in an individual between following the health regime and amelioration in the individual’s symptoms. These steps can be performed by the human mind. Secondly, the claims recite a natural correlation which is the expression of naturally occurring biomarkers and compounds from the gut and the expression of a phenotype which are symptoms of IBS or IBD or alleviation thereof.
The specific structural details of the fecal container such as the timer, first and second sealed chamber connected by a trap door and operated by a twistable cap do not meaningfully limit the two judicial exceptions (abstract idea steps and natural correlation). That is why these details are deemed to be “tangential” to the claimed abstract idea steps and natural correlation. In other words, the features of the container and not necessary for the analysis steps to be performed.
Measuring Breath Methane (BrM) or Breath Hydrogen (BrH) is integral to the claimed invention, i.e. not tangential or merely nominally related. The sensor is a necessary “additional element.” However, in order to perform steps (b) through (g), the BrM or BrH can be measured directly from breath or feces. In fact, Applicant’s own specification (page 13, lines 20-28) discloses such, i.e. that the breath sensor can be used to measure “off gassing of an IBD subject’s breath (or from feces,” and that such sensors are known as disclosed in US PgPub 2018/0271404.
There is nothing in the specification or the claimed process steps to indicate that the process steps of determining a correlation to IBS/IBD, determining a treatment and determining amelioration necessitates a fecal container and BrM/BrH measured from feces rather than breadth. This is why the feces container is said to be “tangential” to the claimed judicial exception. Even the instant specification describes BrM and BrH measured from breadth (page 3, lines 10-20). However, measuring BrM and BrH from either feces or breath is routine, conventional and well understood as evidenced by at least Rezaie et al., Burgi et al. (US 9,562,915), Ratto et al.(US 2020/0015707) and Blackley et al. (US 2016/0361678) as set forth in the rejection above. Also, measuring methane and hydrogen from feces using gas chromatography or other sensors is well known routine and conventional as evidenced above in Wu et al., Bosch et al., and Gao et al. Additionally, measuring VOCs from feces is also well known as evidenced by at least De Meij et al. and Malagu et al.
Merely limiting a specialized fecal container does not render the claimed invention drawn to correlating BrH and BrM to IBD/IBS, determining a treatment and determining amelioration of symptoms to be statutory.

Claim Rejections - 35 USC § 112-1st paragraph
	The instant rejection is maintained for reasons of record and modified in view of Applicant’s amendments.
	The following rejection is necessitated by Applicant’s amendments.
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-5 and 27-30 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 


	New Matter
	Claims 1 has been amended to recite “a timer which indicates the time during which BrM and BrH are determined by the gas sensor.”  
	This new limitation is broader in scope than the meaning supported by the specification. The specification describes (page 14-15, connecting paragraph):
	An automatic timer 225 in cap 102 is activated by a sensor, which detects when the port on the side of chamber 106 is opened for the sample to enter. The automatic timer 225 is preferably set to limit the gas measurement by a gas sensor (now shown) for a specific period of time (e.g., 10 seconds, 20 seconds). Several off gassed hydrogen/methane measurements are taken in succession and stored as individual values specific for a particular fecal sample of the individual subject. All measurement values and related subject information for a specific fecal sample are recorded and then transferred to a data processor, preferably wirelessly, such as by Bluetooth to a mobile phone or other wireless device.
	
The newly amended limitation however has a plurality of possible interpretations:
	1. Timing the emission of gas wherein the timer starts and stops based on gas emission;
	2. A timer that displays the time at which the BrM/BrH are determined, for example Saturday 10:00 am; and  
	3. A timer that is set for a specific period, independent of whether gas is emitted or not. 
	The limitation is found to add new matter because the specification only describes embodiment 3. The limitation is therefore broader than what is disclosed by the specification, i.e. the full scope of the newly added limitation is not supported by the specification.
	It is suggested the instead, Claim 1 be amended to recite “a timer which is set for a specific period of time to limit the gas measurement by the gas sensor,” or “a timer which is set for a time period during which gas is measured by the gas sensor.”
	
Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, steps (c), (e) and (g) recite “determining that the treatment,” “following the treatment,” and “compliance with the treatment.” There is no clear antecedent basis for the “treatment” that is being evaluated at each of steps c), e), and g). It is unclear if the “group of test subjects who exhibit symptoms of IBS or IBD,” recited in claim 1 step (a) received a treatment or not since no treatment step is recited in the claim and the test subjects are not recited as having received a treatment prior to fecal sample testing. The preamble refers to “identifying a treatment regime,” but then it verifies the efficacy of, and instructs compliance with, “the treatment” without actually requiring that any subjects ever receive a treatment. It is therefore unclear what “the treatment” in each of steps (c), (e) and (g) is referring to. It is suggested that claim 1, step (a) be amended to recite identifying indicators “in fecal samples from a group of test subjects that received a treatment and exhibit symptoms of IBS or IBD.” 
Claim 1, line 13-14, recites “the additional indicators.” There is no antecedent basis for that term in claim 1. It is not clear what “the additional indicators,” are referring to.
Claim 1, line 16, recites “the test subjects while they are not exhibiting the symptoms,” but, there is no step of collecting data on the metabolites of asymptomatic test subjects. It is therefore unclear how the claimed method is performed because a step of collecting metabolite data from asymptomatic test subjects is not recited. Also, there is not clear indication of identifying asymptomatic test subjects.
Claim 1, lines 15 and 17 recites “VOCsLvL” and “B-VOCsLvL.” These terms are defined in the specification and are used to refer to Tables A and B. See page 16, lines 6-7. Tables A and B each present lists of compounds by name, and so it is not the case that the material in them cannot be expressed in words. See MPEP 2173.05(s). The claims are improperly incorporating tables by reference. The claims must be complete in and of themselves and therefore the relevant content from the tables should be recited in the claims.
Claim 1 refers to “the test subjects” (plural) in steps (a) to (d), but then it switches without explanation to “the individual” (singular) at step (e). There is no antecedent basis for “the individual” at line 28 onward. There is also nothing in the claim to explain how the method shifts from evaluating multiple test subjects to drawing conclusions about a single individual.
Claim 2 is likewise confusing because it refers to “a software agent for identifying, in said individual, a correlation between the indicators; and worsening symptoms.” First, claim 1 refers to identifying correlations in “test subjects” and in “the individual,” so it is unclear in which step(s) of claim 1 claim 2 is requiring a software agent. Furthermore, claim 1 nowhere refers to assessing “worsening” symptoms, so the relationship between claim 2 and claim 1 is unclear.
Claim 3 refers to “the other indicators.” There is lack of antecedent basis support for this limitation in the claims. Claim 1, part (a) recites “additional indicators” listed as groups (i), (ii) and (iii). It is not clear what “the other indicators” is referring to, i.e. which other indicators from groups (i), (ii) or (iii) are being referred to if any?. It is suggested that the claim be amended to recite “the additional indicators.”
Claim 4 refers to “the server.” There is no “server” in claim 1 or claim 3.
It is also noted that using of the abbreviations “BrM” and “BrH”  (i.e. breath methane and breath hydrogen) for analysis of fecal samples is confusing. While Applicants may be their own lexicographers, the specification consistently uses these to refer to breath methane and hydrogen analyzed “from a breath sensor carried by test subjects,” (see e.g., page 16, line 9) and therefore it would be clearer to use a different term (e.g. hydrogen and methane) when referring to the gasses from the fecal sample.

Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

Relevant Prior Art
Sherwood et al. 20200166435 (par. 0093 and Figures 4, 6, and 9)
Patel et al. (Aliment Pharmacol Ther, vol. 40 (2014) pages 498-506)
Kurada et al. (Aliment Pharmacol Ther, vol. 41 (2015) pages 329-341)
Blake et al. 2016/0033476 (Figure 1)
Burch et al. 2004/0006257 (Figure 8, par. 0093)
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631